DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dispersing element configured to disperse the modulated beam of light” in claims 24 and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17, 19, 22, 24, 29-31 and 34 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Bearman et al. (US 2007/0182962), hereinafter “Bearman”.
Regarding claim 16, Bearman teaches a method for obtaining a three dimensional image of at least part of an object (abstract, Figs. 4, 11), the method comprising: 
spatially modulating, using at least a modulator (ref 101, paragraph [0038]), an input beam of light, wherein the input beam of light is obtained from an optical coherence tomography arrangement (paragraphs [0034]-[0036], note that the claim does not require an OCT, only that the light beam is obtained from the OCT) and comprises light reflected from the object (paragraph [0035]), and wherein the modulator comprises at least a first plurality of first 
dispersing the modulated beam of light (ref 106, paragraph [0036]); 
detecting the dispersed beam of light (ref 102, paragraph [0036]); 
converting the detected beam of light into electrical output signals (paragraph [0052]); and 
providing the three dimensional image of at least part of the object from the electrical output signals (paragraph [0052], Fig. 11, refs 270, 290).
Regarding claim 17, Bearman discloses wherein the modulator comprises a coded aperture (paragraph [0038]).
Regarding claim 19, Bearman discloses wherein the coded aperture is a two dimensional coded aperture (paragraph [0038]).
Regarding claim 22, Bearman discloses wherein the modulator is arranged to convert a three dimensional signal into a two dimensional signal (paragraph [0038]).
Regarding claim 24, Bearman teaches an apparatus (abstract, Figs. 4, 11) comprising: 
a modulator configured to spatially modulate (ref 101, paragraph [0038]) an input beam of light obtained from an optical coherence tomography arrangement (paragraphs [0034]-[0036], note that the claim does not require an OCT, only that the light beam is obtained from the OCT), the input beam of light comprising light reflected from an object (paragraph [0035]), 
a dispersing element configured to disperse the modulated beam of light (ref 106, paragraph [0036]); and 
a detector configured to detect the dispersed beam of light and convert the detected beam of light into electrical output signals (ref 102, paragraph [0036]), wherein the apparatus is configured to provide a three dimensional image of at least part of the object based at least upon the electrical output signals (paragraph [0052], Fig. 11, refs 270, 290).
Regarding claim 29, Bearman discloses wherein the detector comprises at least one of a: charge coupled device or a complementary metal-oxide semiconductor sensor (paragraph [0039]).
Regarding claim 30, Bearman discloses wherein the detector comprises a two dimensional array of sensors (paragraph [0039]).
Regarding claim 31, Bearman discloses wherein the first and second portions of the modulator correspond to pixels in the detector (as shown in Fig. 4, paragraphs [0037], [0039]).
Regarding claim 34, Bearman discloses wherein the modulator is configured to convert a three dimensional signal into a two dimensional signal (paragraph [0038]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18, 20, 25-28, and 32 rejected under 35 U.S.C. 103 as being unpatentable over Bearman as applied to claims 16-17, or 24 above, and further in view of Wood et al. (US 2016/0235482), hereinafter “Wood”.
Regarding claim 18, Bearman is silent regarding using the coded aperture to modulate the beam of light and moving the coded aperture so that different spectral bandwidths are detected sequentially.
However, Wood teaches a spectral imager (abstract) including using the coded aperture to modulate the beam of light and moving the coded aperture so that different spectral bandwidths are detected sequentially (paragraph [0105]-[0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bearman with the teaching of Wood by including using the coded aperture to modulate the beam of light and moving the coded aperture so that different spectral bandwidths are detected sequentially in order to accurately image the object.
Regarding claim 20, Bearman is silent regarding wherein the transparency of the first and second portions of the modulator are wavelength dependent.
However, Wood teaches a spectral imager (abstract) including wherein the transparency of the first and second portions of the modulator are wavelength dependent (paragraph [0105]-[0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bearman with the teaching of Wood by including wherein the transparency of the first and second portions of the modulator are wavelength dependent in order to accurately image the object.
Regarding claim 25, Bearman teaches wherein the modulator comprises a coded aperture (paragraph [0038]), but is silent regarding the modulator being configured to modulate the beam of 
However, Wood teaches a spectral imager (abstract) including the modulator being configured to modulate the beam of light and move the coded aperture so that different spectral bandwidths are detected sequentially (paragraph [0105]-[0111]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bearman with the teaching of Wood by including the modulator being configured to modulate the beam of light and move the coded aperture so that different spectral bandwidths are detected sequentially in order to accurately image the object.
Regarding claim 26, Bearman teaches wherein the coded aperture is a two dimensional coded aperture (paragraph [0038]).
Regarding claim 27, Bearman teaches is silent regarding wherein the modulator is arranged to be moveable relative to the dispersing element and the detector.
However, Wood teaches a spectral imager (abstract) including wherein the modulator is arranged to be moveable relative to the dispersing element and the detector (paragraph [0105]-[0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bearman with the teaching of Wood by including wherein the modulator is arranged to be moveable relative to the dispersing element and the detector in order for alignment to accurately image the object.
Regarding claim 28, Bearman teaches is silent regarding wherein the dispersing element comprises a prism.
However, Wood teaches a spectral imager (abstract) including wherein the dispersing element comprises a prism (paragraph [0105]]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bearman with the teaching of Wood by including wherein the dispersing element comprises a prism as an obvious substitution of a grating, paragraph [0105]
Regarding claim 32, Bearman is silent regarding wherein the transparency of the first and second portions of the modulator are wavelength dependent.
However, Wood teaches a spectral imager (abstract) including wherein the transparency of the first and second portions of the modulator are wavelength dependent (paragraph [0105]-[0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bearman with the teaching of Wood by including wherein the transparency of the first and second portions of the modulator are wavelength dependent in order to accurately image the object.
Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bearman as applied to claim 16 or 24 above, and further in view of Fujii et al. (US 2017/0003168), hereinafter “Fujii”.
Regarding claim 21
However, Fujii teaches a spectral imager (abstract) including wherein the first and second portions of the modulator are arranged in a random or pseudo random pattern (paragraph [0123]]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Bearman with the teaching of Fujii by including wherein the first and second portions of the modulator are arranged in a random or pseudo random pattern in order that any two multidimensional vectors are independent (not parallel). Furthermore, a quasi-random distribution means that non-independent configurations are included among some of the multidimensional vectors, paragraph [0124].
Regarding claim 33, Bearman is silent regarding wherein the first and second portions of the modulator are arranged in a random or pseudo random pattern.
However, Fujii teaches a spectral imager (abstract) including wherein the first and second portions of the modulator are arranged in a random or pseudo random pattern (paragraph [0123]]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Bearman with the teaching of Fujii by including wherein the first and second portions of the modulator are arranged in a random or pseudo random pattern in order that any two multidimensional vectors are independent (not parallel). Furthermore, a quasi-random distribution means that non-independent configurations are included among some of the multidimensional vectors, paragraph [0124].
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bearman, and further in view of Brady et al. (US 2006/0274308), hereinafter “Brady”.
Regarding claim 35, Bearman teaches a sensing system (abstract, Figs. 4, 11) comprising: 
a modulator configured to spatially modulate (ref 101, paragraph [0038]) an input beam of light obtained from an optical coherence tomography arrangement (paragraphs [0034]-[0036], note that the claim does not require an OCT, only that the light beam is obtained from the OCT), a dispersing element configured to disperse the modulated beam of light (ref 106, paragraph [0036]), and a detector configured to detect the dispersed beam of light and convert the detected beam of light into electrical output signals (ref 102, paragraph [0036]); and 
Bearman is silent regarding a plurality of apparatuses, where each apparatus of the plurality of apparatuses comprises modulators and one or more filters arranged to divide the input beam of light into a plurality of different spectral bandwidths wherein the sensing system is arranged so that different bandwidths are provided to different apparatuses of the plurality of apparatuses.
However, Brady teaches a spectrometer (abstract, Fig. 1) including a plurality of apparatuses (Figs. 7-8, paragraphs [0046]-[0047]), where each apparatus of the plurality of apparatuses comprises modulators (paragraph [0044]) and one or more filters arranged to divide the input beam of light into a plurality of different spectral bandwidths wherein the sensing system is arranged so that different bandwidths are provided to different apparatuses of the plurality of apparatuses (Fig. 8, Ref 60, paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Bearman with the teaching of Brady by including a plurality of apparatuses, where each apparatus of the plurality of apparatuses comprises modulators and one or more filters arranged to divide the input beam of light into a plurality of different spectral bandwidths wherein the sensing system is arranged so that different bandwidths are provided to different apparatuses of the plurality of apparatuses in order to rapidly obtain higher resolution imaging.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for obtaining a three dimensional image, the method comprising, among other essential elements, wherein the optical coherence tomography arrangement is arranged so that the input beam of light comprises different frequencies of light and the different frequencies of light provide information about different depths within the object, in combination with the rest of the limitations of claim 16 and the above claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877